Citation Nr: 0114341	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1947 
to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran requested a hearing before the Board in his 
substantive appeal; however, he subsequently withdrew that 
request.  38 C.F.R. § 20.704(e) (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The July 1998 VA examination revealed Level I hearing 
impairment in both ears.  

3.  Subsequent VA examinations are inadequate for rating 
purposes and have been deemed invalid.  

4.  The April 2000 VA examiner concluded that the April 2000 
examination was invalid due to the veteran's inconsistent 
responses and poor test interest reliability.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991), Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in July 1998, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
70
LEFT
35
40
50
60
70

Puretone threshold averages were 47 in the right ear and 55 
in the left ear.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

In an undated decision, the Board granted service connection 
for bilateral hearing loss, and the RO subsequently assigned 
a noncompensable rating in June 1999.  

In January 2000 the veteran underwent a VA audio examination.  
During this evaluation, the right ear revealed moderate to 
profound sensorineural hearing loss.  There was no response 
to pure tones in the left ear.  

Puretone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
70
LEFT
1
1
1
1
1

Speech recognition percentages were not provided.  

It was determined that another examination was needed.  

The veteran was reexamined in March 2000.  He claimed that he 
could not hear out of the left ear.  

On examination the veteran's history was taken at normal 
conversational levels, and the examiner noted that there was 
no communication difficulty.  Tympanograms were within normal 
limits bilaterally.  

The examiner was unable to obtain consistent puretone 
thresholds.  In addition, there was a positive Stenger test 
at 1000, 2000, and 4000 Hertz.  

In April 2000 the veteran contended that his hearing had 
worsened since the most recent VA examination.  

A VA audio examination was conducted in April 2000.  The 
veteran again reported that he could not hear out of the left 
ear.  

On testing of auditory acuity, it was determined that the 
veteran was unable to provide "consistent/reliable" test 
responses to puretone stimuli.  It was noted that responses 
to puretone testing were significantly worse than speech 
recognition threshold (SRT) scores would suggest.  It was 
also noted that such responses were not replicable.  It was 
concluded that the test was invalid.  

In a May 2000 addendum, the April 2000 VA examiner specified 
that the puretone thresholds found on examination were not 
indicative of hearing threshold.  Rather, the examiner 
specified that thresholds could not be ascertained due to the 
"patient's test response inconsistency (test/retest and 
intertest reliability poor)."  

Another VA audio examination was conducted in August 2000.  
It was noted that the veteran had previously given 
inconsistent responses and that speech reception and 
discrimination were not consistent with puretone test 
responses.  

A hearing test was performed, and the results were again 
found to be invalid.  


In January 2001, the veteran's representative noted the 
veteran's reports of worsening hearing; however, it noted 
that until an examination could be given with his 
cooperation, nothing could be added to the record to bolster 
his claim.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).


The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  


Analysis

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  


Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the rating decision 
and the Statement of the Case issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder (VA outpatient) records.  

Multiple VA examinations were conducted, and copies of the 
reports are associated with the file.  The Board notes that 
the examinations conducted pursuant to the veteran's claim 
for increase are inadequate for rating purposes because of 
incomplete findings.  For reasons that will be discussed in 
detail below, the Board also finds that another VA 
examination is not required in this instance because the 
incomplete findings have been repeatedly due to the veteran's 
inconsistency and poor reliability in taking such tests.  






The veteran is reminded that VA's duty to assist him in 
developing the facts pertinent to his claim "is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent notice was issued 
to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  





Evaluation of Bilateral Hearing Loss

Under Table VI of the regulations, the veteran's hearing 
level during the July 1998 VA examination was Level I in both 
ears.  Under Table VII of the regulations, Level I hearing in 
both ears allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

A compensable rating is not warranted under Table VIa because 
the veteran's pure tone threshold was not 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), and because his puretone threshold was not 
30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 
38 C.F.R. §§ 4.85(c); 4.86(a) (2000).  

The veteran has alleged on multiple occasions that his 
hearing has worsened since the July 1998 VA examination.  

Where the record does not adequately reveal the current state 
of the claimant's disability and the claim is well grounded, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  

Pursuant to such statements, the RO properly scheduled the 
veteran for VA examinations of his hearing impairment, and 
multiple VA examinations have been performed since July 1998.  

However, none of these examinations are adequate for rating 
purposes because each examination has been unable to obtain 
complete findings with respect to puretone thresholds and/or 
speech recognition.  






It has been concluded that such results could not be obtained 
because of the veteran's own inconsistent responses during 
testing.  They are therefore found to be inadequate for 
rating purposes.  See 38 C.F.R. § 4.85.  

The veteran's cooperation was crucial to the fair and 
thorough adjudication of his claim.  A remand for another VA 
examination is not required in this instance because the 
record demonstrates that the invalid test results were due to 
the veteran's own inconsistent responses and because of his 
poor intertest reliability.  Multiple VA examinations have 
been conducted with the same results.  

In this regard, the Board notes a Stenger test was positive 
on VA examination in March 2000, and the veteran was found to 
have no difficulty with communicating at normal 
conversational levels when he was providing the history of 
his hearing loss.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain another VA examination of 
the veteran's auditory acuity, where the veteran has 
repeatedly provided inconsistent responses to such testing 
(resulting in them being incomplete and/or invalid), would 
serve no useful purpose, and would only impose unnecessary 
burdens on VA and the veteran.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The veteran is reminded that VA's duty to assist him in 
developing the facts pertinent to his claim "is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In light of the above, the Board finds that a compensable 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted.  




Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

